                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

JOSEPH BOSSART, et al., individually and
on behalf of all others similarly situated,

       Plaintiffs,                                         Civil Action No. 20-CV-11057

vs.                                                        HON. BERNARD A. FRIEDMAN

GENERAL MOTORS LLC,

      Defendant.
____________________________________/

                OPINION AND ORDER GRANTING IN PART AND
             DENYING IN PART DEFENDANT’S MOTION TO DISMISS

               This matter is presently before the Court on defendant’s motion to dismiss

plaintiffs’ amended class action complaint (“Am. Compl.”) [docket entry 20]. Plaintiffs have

responded and defendant has replied. Pursuant to E.D. Mich. LR 7.1(f)(2), the Court shall

decide this motion without a hearing.

               This is a consumer class action filed on behalf of a prospective class consisting

of persons across the country who “purchased or leased any 2015 to 2019 Chevrolet Corvette

Z06 or 2017 to 2019 Chevrolet Corvette Grand Sport (‘Class Vehicles’) designed, manufactured,

marketed, distributed, sold, warranted, and/or serviced by General Motors LLC (‘GM’ or

‘[d]efendant’).” Am. Compl. ¶ 1. Plaintiffs allege that

               the Class Vehicles (which are sub-models of the Corvette line)
               have wheels with inferior material which is cast, rather than
               forged, and is of insufficient strength, and in an insufficient
               quantity, to withstand the torque and power input from the
               drivetrain. On information and belief, GM also used less material
               than necessary in order to try to save un-sprung weight (i.e.,
               weight that is not borne by the vehicle’s suspension). As a result,
               the rims are not strong enough and crack and deform under normal
               driving conditions.
              As a result of the Wheel Defect, wobbling conditions, out of round
              conditions, and deformation of the rim flange occur which causes
              vibration perceptible to the driver through the body of the vehicle
              and through the steering wheel at various speeds. Cracks in the
              barrel cause a loss of air pressure and an unsafe condition and
              cause the rim to lose strength and become vulnerable to failure
              under loading conditions such as braking.

                                           *   *   *

              Although GM was sufficiently aware of the Wheel Defect from
              preproduction testing, design failure mode analysis, calls to its
              customer service hotline, and customer complaints made to
              dealers, this knowledge and information was exclusively in the
              possession of GM and its network of dealers and, therefore,
              unavailable to consumers.

              Despite access to aggregate internal data, GM has actively
              concealed the existence of the defect, telling customers, as cited
              below, that the wheels are not defective and that the cracked and
              deformed wheels are caused by potholes or other driver error,
              without any such evidence to support external causes.

              GM sells the Class Vehicles with a 3-year, 36,000-mile
              bumper-to-bumper warranty. However, when class members bring
              their vehicles to GM’s authorized dealerships requesting coverage
              for the Wheel Defect, GM is systematically denying coverage. As
              a result, Class Members are paying thousands of dollars
              out-of-pocket to repair, and if they purchase the replacements from
              GM, to replace the wheels with equally defective wheels.

Id. ¶¶ 5, 11-13. Plaintiffs add that the alleged wheel defect is material because it “poses a

serious safety concern,” as “cracked rims can cause the tire to fail and explode while driving,”

and because “consumers incur significant and unexpected repair costs.” Id. ¶¶ 14-15.

              The same alleged wheel defect was reported in an October 15, 2018, review of a

2017 Chevrolet Corvette Grand Sport, published by Car & Driver magazine. The review stated:

              Shortly after its first trip to the test track . . . the Grand Sport
              showed signs of an ailment that would dog us throughout our time

                                               2
               with the car. At just under 6500 miles we discovered that three of
               its wheels were bent. Two were repaired, but one was cracked and
               had to be replaced. In all, that was an $1119 trip to the Corvette
               cobbler, none of which was covered by warranty.

Id. ¶ 167 (quoting Am. Compl. Ex. 1). Similarly, plaintiffs state that many Class Vehicle

owners reported the alleged wheel defect, resulting vibrations, and high repair costs on the

online forum www.CorvetteForum.com, see id. ¶ 172 (quoting Am. Compl. Ex. 2), ¶ 179, and

to the National Highway Traffic Safety Administration’s (“NHTSA”) online forum. See id. ¶¶

176-78.

               There are eighteen named plaintiffs in this case. Collectively, they are citizens

of and/or purchased their Class Vehicle in the states of California, Florida, Illinois,

Massachusetts, Michigan, New Hampshire, New Jersey, New York, Ohio, Pennsylvania, South

Carolina, and Texas. See id. ¶¶ 17-18, 27, 29, 44-45, 50-51, 56-57, 68-69, 79-80, 87-88, 95-96,

102-03, 108-09, 114-15, 120-21, 130-31, 139-40, 145-46. Plaintiffs seek to represent a

nationwide class, consisting of “[a]ll persons and entities in the United States who purchased

or leased a Class Vehicle,” as well as thirteen statewide subclasses.1 See id. ¶ 199.


       1
         (1) “California Subclass: All individuals who purchased or leased any 2015 to 2019
model year Chevrolet Corvette Z06 or 2017 to 2019 model year Chevrolet Corvette Grand Sport
vehicle in the State of California”; (2) “CLRA Subclass: All members of the California Subclass
who are “consumers” within the meaning of California Civil Code § 1761(d)”; (3) “Florida
Subclass: All members of the Nationwide Class who are residents of Florida or who purchased
or leased their Class Vehicle in the State of Florida”; (4) “Illinois Subclass: All members of the
Nationwide Class who are residents of Illinois or who purchased or leased their Class Vehicle in
the State of Illinois”; (5) “Massachusetts Subclass: All members of the Nationwide Class who
are residents of Massachusetts or who purchased or leased their Class Vehicle in the
Commonwealth of Massachusetts”; (6) “Michigan Subclass: All members of the Nationwide
Class who are residents of Michigan or who purchased or leased their Class Vehicle in the State
of Michigan”; (7) “New Hampshire Subclass: All members of the Nationwide Class who are
residents of New Hampshire or who purchased or leased their Class Vehicle in the State
of New Hampshire”; (8) “New Jersey Subclass: All members of the Nationwide Class who are

                                                3
              The proposed classes, class representatives, and forty claims are as follows:

       1.     Nationwide Class: Breach of written warranty pursuant to the Magnuson-Moss
              Warranty Act (“MMWA”) (Count I); breach of implied warranty under the
              MMWA (Count II); and unjust enrichment (Count III).

       2.     CLRA Subclass (Barrington, Holguin): Violation of the California Consumer
              Legal Remedies Act (“CLRA”) (Count IV).

       3.     California Subclass (Barrington, Holguin): Violation of the California Unfair
              Competition Law (Cal. Bus. and Pro. Code § 17500 et seq.) (Count V); breach of
              implied warranty under the Song-Beverly Consumer Warranty Act (Count VI);
              and breach of express warranty (Count VII).

       4.     Florida Subclass (Rochford): Violation of the Florida Deceptive and Unfair
              Trade Practices Act (Count VIII); breach of express warranty (Count IX); and
              breach of implied warranty (Count X).

       5.     Illinois Subclass (Mirenda): Violation of the Illinois Consumer Fraud and
              Deceptive Business Practices Act (Count XI); breach of express warranty (Count
              XII); and breach of implied warranty of merchantability (Count XIII).

       6.     Massachusetts Subclass (Lupis): Violation of the Massachusetts Consumer
              Protection Act (Count XIV); breach of express warranty (Count XV); and breach
              of implied warranty (Count XVI).

       7.     Michigan Subclass (Czajka, Kalkstein): Violation of the Michigan Consumer
              Protection Act (Count XVII); breach of express warranty (Count XVIII); and
              breach of implied warranty of merchantability (Count XIX).

       8.     New Hampshire Subclass (Goldberg, Smiths):               Violation of the New


residents of New Jersey or who purchased or leased their Class Vehicle in the State of New
Jersey”; (9) “New York Subclass: All members of the Nationwide Class who are residents of
New York or who purchased or leased their Class Vehicle in the State of New York”; (10)
“Pennsylvania Subclass: All members of the Nationwide Class who are residents of
Pennsylvania or who purchased or leased their Class Vehicle in the Commonwealth of
Pennsylvania”; (11) “Ohio Subclass: All members of the Nationwide Class who are residents of
Ohio or who purchased or leased their Class Vehicle in the State of Ohio”; (12) “South
Carolina Subclass: All members of the Nationwide Class who are residents of South Carolina
or who purchased or leased their Class Vehicle in the State of South Carolina”; and (13) “Texas
Subclass: All members of the Nationwide Class who are residents of Texas or who purchased or
leased their Class Vehicle in the State of Texas.” Am. Compl. ¶ 199.

                                                  4
               Hampshire Consumer Protection Act (Count XX); breach of express warranty
               (Count XXI); and breach of implied warranty of merchantability (Count XXII).

       9.      New Jersey Subclass (Chookazian): Violation of the New Jersey Consumer
               Fraud Act (Count XXIII); breach of express warranty (Count XXIV); and breach
               of implied warranty of merchantability (Count XXV).

       10.     New York Subclass (Williams): Violation of the New York Commercial
               Deceptive Acts or Practices Law (Gen. Bus. Law § 349) (Count XXVI) and the
               New York False Advertising Law (Gen. Bus. Law § 350) (Count XXVII); and
               breach of express warranty (Count XXVIII).

       11.     Pennsylvania Subclass (Bossart, Roth): Violation of the Pennsylvania Unfair
               Trade Practices Act and Consumer Protection Law (Count XXIX); breach of
               express warranty (Count XXX); and breach of implied warranty of
               merchantability (Count XXXI).

       12.     Ohio Subclass (Galzers): Violation of the Ohio Consumer Sales Practices Act
               (Count XXXII); breach of express warranty (Count XXXIII); and breach of
               implied warranty of merchantability (Count XXXIV).

       13.     South Carolina Subclass (Turner): Violation of the South Carolina Unfair
               Trade Practices Act (Count XXXV); breach of express warranty (Count XXXVI);
               and breach of implied warranty (Count XXXVII).

       14.     Texas Subclass (Barker): Violation of the Texas Deceptive Trade Practices-
               Consumer Protection Act (Count XXXVIII); breach of express warranty (Count
               XXXVIX); and breach of implied warranty of merchantability (Count XL).

               For relief, plaintiffs request (1) class certification; (2) “[a] declaration that

Defendant is financially responsible for notifying all Class Members about the defective nature

of the wheels, including the need for periodic maintenance”; (3) compensatory, exemplary, and

statutory damages; (4) any and all remedies available under the aforementioned statutes; (5) an

order for disgorgement; (6) attorneys’ fees and pre- and post-judgment interest; and (7)

injunctive relief. See id. ¶ 716.

               In the instant motion, defendant seeks “to dismiss all claims in the [complaint]

for failure to state a claim upon which relief can be granted,” pursuant to Fed. R. Civ. P.

                                               5
12(b)(6). To survive this motion, the complaint “must contain sufficient factual matter, accepted

as true, to state a claim to relief that is plausible on its face. A claim has facial plausibility when

the plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(internal quotation marks and citations omitted). Two principles underlie this standard:

               First, the tenet that a court must accept as true all of the allegations
               contained in a complaint is inapplicable to legal conclusions.
               Threadbare recitals of the elements of a cause of action, supported
               by mere conclusory statements, do not suffice. Second, only a
               complaint that states a plausible claim for relief survives a motion
               to dismiss. Determining whether a complaint states a plausible
               claim for relief will . . . be a context-specific task that requires the
               reviewing court to draw on its judicial experience and common
               sense. But where the well-pleaded facts do not permit the court to
               infer more than the mere possibility of misconduct, the complaint
               has alleged—but it has not show[n]—that the pleader is entitled to
               relief.

Id. at 678-79 (2009) (internal quotation marks and citations omitted). For the following reasons,

the Court shall grant defendant’s motion in part and deny it in part.

     I. Express Warranty Claims (Counts VII, IX, XII, XV, XVIII, XXI, XXIV, XXVIII,
XXX, XXXIII, XXVI, XXXVIX)

               To state a claim for breach of express warranty, a plaintiff must allege that (1) the

seller made an affirmation of fact or promise to the buyer which relates to the goods at issue, (2)

the fact or promise was part of the basis of the bargain, and (3) the express warranty was

breached. See U.C.C. § 2-313. Defendant concedes that it did make a promise to plaintiffs

which formed part of the basis of their bargain – i.e., GM’s New Vehicle Limited Warranty

(“NVLW”). The question regarding this claim is whether plaintiffs have plausibly alleged that

defendant breached the NVLW. In relevant part, the NVLW states:


                                                  6
              What Is Covered

              Repairs Covered: The warranty covers repairs to correct any
              vehicle defect, not slight noise, vibrations, or other normal
              characteristics of the vehicle due to materials or workmanship
              occurring during the warranty period. Needed repairs will be
              performed using new, remanufactured, or refurbished parts.

              No Charge: Warranty repairs, including towing, parts, and labor,
              will be made at no charge.

              Obtaining Repairs: To obtain warranty repairs, take the vehicle
              to a Chevrolet dealer facility within the warranty period and
              request the needed repairs. Reasonable time must be allowed for
              the dealer to perform necessary repairs.

              Warranty Period: The warranty period for all coverages begins
              on the date the vehicle is first delivered or put in use and ends at
              the expiration of the coverage period.

              Bumper-to-Bumper Coverage: The complete vehicle is covered
              for 3 years or 36,000 miles, whichever comes first, except for
              other coverages listed here under “What Is Covered” and those
              items listed under “What Is Not Covered” later in this section.

                                           *   *   *

              What Is Not Covered

              Tire and Wheel Damage or Wear: Normal tire wear or wear-out
              is not covered. Tire wear is influenced by many variables such as
              road conditions, driving styles, vehicle weight, and tire
              construction. Uniform tire wear is a normal condition, and is not
              considered a defect. Road hazard damage such as punctures, cuts,
              snags, and breaks resulting from pothole impact, curb impact, or
              from other objects is not covered.

Def.’s Ex. G (2019 NVLW) at 4, 9-10.2



       2
         Defendant attaches four versions of the NVLW to the instant motion – exhibits C (2015
NVLW), D (2016 NVLW), E (2017 NVLW), and G (2019 NVLW). The relevant terms are
identical in all four versions.

                                               7
               Defendant contends that plaintiffs’ express warranty claim should be dismissed

because (1) “Plaintiffs’ theory is clearly premised on an alleged design defect, not a defect due

to materials or workmanship,” Def.’s Br. at 10; (2) “Plaintiffs plead no facts establishing that

their alleged tire and wheel issues were caused by something other than ‘normal wear’ and

‘[r]oad hazard damage’ that the NVLWs exclude from coverage,” id. at 11-12; (3) various

plaintiffs failed to notify defendant of the alleged vehicle issues, failed to present their vehicles

to an authorized dealer for repairs, and/or altered their Class Vehicles with non-GM parts or

through non-GM repairs, all of which would void GM’s warranty coverage, see id. at 13-16; and

(4) certain plaintiffs failed to allege that they were within the warranty’s stated mileage and/or

time limit when they sought the relevant repairs. See id. at 16-17.

               Some courts have interpreted defendant’s NVLW to cover only those repairs that

are necessitated by defects related to material or workmanship, and not those related to design

defects, see Szep v. Gen. Motors LLC, 491 F. Supp. 3d 280, 291-92 (N.D. Ohio 2020), while

others have understood the warranty to cover repairs related to all three sources of defect –

material, workmanship, and design. See McKee v. Gen. Motors LLC, 376 F. Supp. 3d 751, 757

(E.D. Mich. 2019). The NVLW states that it covers “repairs to correct any vehicle defect, not

slight noise, vibrations, or other normal characteristics of the vehicle due to materials or

workmanship occurring during the warranty period.” Def.’s Ex. G (2019 NVLW) at 4. The

divergence in interpretation arises from the phrase “due to materials or workmanship” and

ambiguity as to what this phrase modifies, i.e., the warranty coverage or the third exception to

the warranty coverage. Defendant contends that the former is the correct reading, thus barring

any warranty claims based on design. See Def.’s Br. at 8-10.


                                                 8
               The Court disagrees with defendant’s interpretation. As another judge of this

Court recently stated,

               GM’s preferred reading inserts a comma into the [NVLW]. But the
               Warranty does not contain GM’s proffered comma.6 Rather, the
               Warranty’s plain language demonstrates that the phrase “related
               to materials or workmanship” modifies “normal characteristics of
               the vehicle” and not “any vehicle defect.” The [NVLW] therefore
               covers “any vehicle defect” except for slight noise, vibrations, or
               manufacturing defects related to “normal characteristics of the
               vehicle.”
               ____________________
               6
                 For example, GM’s interpretation would read: “covers repairs to
               correct any vehicle defect, not slight noise, vibrations, or other
               normal characteristics of the vehicle[,] related to materials or
               workmanship.” Or even, “covers repairs to correct any vehicle
               defect[—]not slight noise, vibrations, or other normal
               characteristics of the vehicle[—]related to materials or
               workmanship.”

McKee, 376 F. Supp. 3d at 757 (alterations in footnote in original). The Court agrees with

McKee and therefore rejects defendant’s suggestion that the warranty’s coverage is limited to

defects caused by material or workmanship. As written, the NVLW covers “any defect” except

those attributable to “slight noise, vibrations, or other normal characteristic of the vehicle due

to materials or workmanship.”

               Defendant further argues that the express warranty claims of certain plaintiffs

should be dismissed for failing to allege specifically that their claims arose within the NVLW’s

three-year, 36,000-mile coverage period. First, defendant points to plaintiff Turner, the

proposed representative for the South Carolina subclass, who alleges that he purchased his Class

Vehicle in September 2016, but did not notice the wheel defect until January 24, 2020, see Am.

Compl. ¶¶ 140-41, approximately four months after the expiration of the warranty. Second,

defendant notes that plaintiffs Mirenda and Barker, proposed representatives for the Illinois and

                                                9
Texas subclasses, respectively, sought repairs within the three-year warranty period, but do not

allege that their Class Vehicles were within the warranty’s mileage limit at that time. See id.

¶¶ 50-55, 145-51. Third, defendant notes that plaintiffs Holguin and Kalkstein, proposed

representatives for the California and Michigan subclasses, respectively, allege that they

initially sought repairs at a GM dealership within the express warranty period, but later returned

outside of the warranty period because, despite repairs, the wheel problem persisted. See id. ¶¶

33, 42, 92-93.

                 In response, plaintiffs contend that they sufficiently allege that the NVLW’s time

and mileage limitations are “unconscionable and/or that GM is equitably estopped from

asserting such limits. . . . [because] GM was aware of the Defect, possessed superior and

exclusive knowledge of the Defect, and actively concealed that knowledge while refusing to

provide repairs or replacement wheels under warranty.” Pls.’ Resp. Br. at 9.

                 The Court concludes that, based on the facts alleged, plaintiffs’ claims should not

be dismissed for failure to seek repairs within the NVLW’s time and milage limits. Plaintiffs

Mirenda, Barker, Holguin, and Kalkstein sufficiently allege that they brought their Class

Vehicles to a GM dealership within the warranty period. While questions of fact remain (i.e.,

whether the repair requests made by plaintiffs Mirenda and Barker were made within the

warranty’s mileage limit, and what specific kinds of repairs were sought by plaintiffs Holguin

and Kalkstein at their subsequent visits to the GM dealership, as opposed to their initial visits),

these questions should be addressed at a later time, after the parties have had an adequate

opportunity to conduct discovery. As to plaintiff Turner, who expressly alleges that he sought

repairs outside of the three-year warranty period, “courts have found that the doctrine of


                                                 10
unconscionability can be applied to limitations on the period in which a purchaser is permitted

to bring a warranty claim, particularly in cases where plaintiffs’ claims are premised on the

discovery of a latent defect.” Sadler v. Pella Corp., 146 F. Supp. 3d 734, 751 (D. S.C. 2015)

(collecting cases). “If a court as a matter of law finds any clause of a contract to have been

unconscionable at the time it was made, the court may refuse to enforce the unconscionable

clause, or so limit its application so as to avoid any unconscionable result.” Simpson v. MSA of

Myrtle Beach, Inc., 644 S.E.2d 663, 668 (S.C. 2007). Because the circumstances surrounding

the parties’ contract formation, particularly defendant’s pre-sale knowledge of the wheel defect,

if any, must be fleshed out before the Court can assess the merits of plaintiffs’ unconscionability

argument, the Court concludes that it is premature to dismiss Turner’s claim at this early stage

in the litigation on the grounds defendant suggests.

               Finally, defendant contends that certain plaintiffs fail to comply with the NVLW’s

notice, presentment, and coverage requirements. See Def.’s Br. at 13-16. To the extent that

notice was required under the terms of the NVLW, see Def.’s Ex. G (2019 NVLW) at 32, the

Court finds that plaintiffs plausibly allege notice, as each named plaintiff allegedly brought the

wheel defect to the attention of a GM dealer and was denied warranty coverage. See Pls.’ Resp.

Br. at 8 n.9; Am. Compl. ¶¶ 21, 33, 46, 63, 75, 81, 93, 100, 104, 110, 116, 125, 137. While

defendant contends that the warranty coverage for certain Class Vehicles was voided by wheel

repairs at non-GM repair shops, see Def.’s Br. at 15-16, the NVLW requires more than repairs

or alterations to void its coverage. In relevant part, the NVWL states that it “does not cover any

damage or failure resulting from modification or alteration to the vehicle’s original equipment.”

Def.’s Ex. G (2019 NVLW) at 18. Nothing in the complaint indicates that the wheel alterations


                                                11
or modifications caused the Class Vehicles’ damage or failure. Rather, the Class Vehicles were

allegedly exhibiting the wheel defects prior to alteration. Consequently, the alterations

mentioned in the complaint do not provide a basis for dismissing plaintiffs’ claims. For these

reasons, the Court concludes that all of plaintiffs’ claims of breach of express warranty survive

defendant’s motion to dismiss.

    II. Implied Warranty Claims (Counts VI, X, XIII, XVI, XIX, XXII, XXV, XXXI,
XXXIV, XXXVII, XL)

              Defendant next argues that “Plaintiffs’ implied warranty claims . . . should be

dismissed because Plaintiffs do not allege a persistent defect that renders their vehicles

unmerchantable.” Def.’s Br. at 17. In addition to this blanket argument, defendant contends

that certain plaintiffs’ implied warranty claims should be dismissed because they “lack privity

with GM and allege only economic damages,” id. at 21, while others should be dismissed

“because they do not allege they presented their vehicles for repair within the warranty period.”

Id. at 22.

              For a good to be considered “merchantable” it must be “fit for the ordinary

purposes for which such goods are used.” U.C.C. § 2-314. This Court has previously stated

that “[m]erchantable is not a synonym for perfect. The warranty of merchantability is that goods

are of average quality in the industry.” Rosenbaum v. Toyota Motor Sales, USA, Inc., No. 16-

CV-12645, 2016 WL 9775018, at *2 (E.D. Mich. Oct. 21, 2016). Courts “reject the notion that

merely because a vehicle provides transportation from point A to point B, it necessarily does not

violate the implied warranty of merchantability. A vehicle that smells, lurches, clanks, and

emits smoke over an extended period of time is not fit for its intended purposes.” McGee v.

Mercedes-Benz USA, LLC, No. 19cv513-MMA, 2020 WL 1530921, at *5 (S.D. Cal. Mar. 30

                                               12
2020) (internal quotation marks and citation omitted).

               Defendant relies on Blissard v. FCA US LLC, No. 18-02765, 2018 WL 6177295,

at *7 (C.D. Cal. Nov. 9, 2018), for the proposition that if a defect’s symptoms can “be addressed

through repair or replacement of an isolated component,” then the vehicle is merchantable.

Defendant contends that because wheels are a replaceable component and because various

plaintiffs fail to allege that the defect persisted post-replacement, plaintiffs’ claims for breach

of implied warranty fail. See Def.’s Br. at19-20.

               The plaintiffs in Blissard alleged that a defective heating and cooling system

rendered “the vehicles difficult or impossible to drive in cold-weather conditions” and, thus,

unmerchantable. Blissard, 2018 WL 6177295, at *8. The court deemed the heating/cooling

defect “a mere annoyance” and “not something that interfere[d] with Plaintiffs’ ability to drive

[their] cars[s].” Id. In the instant case, by contrast, plaintiffs’ alleged wheel defect caused the

cars to “wobble” and “vibrat[e] perceptibl[y],” and caused the wheel rim “to lose strength and

become vulnerable to failure under loading conditions such as breaking.” Am. Compl. ¶ 6. The

alleged defect also caused wheels to warp, bend and crack, see id. ¶ 8, which “can cause the tire

to fail and explode while driving.” Id. ¶ 14. As pled, the defect plausibly renders the Class

Vehicles unsafe, unfit for their ordinary purpose, and below average expectations and quality.

               Defendant next argues that “Plaintiffs Rochford, Mirenda, Czajka, Kalkstein, and

the Glazers cannot bring implied warranty claims because . . . [i]n their respective

states–Florida, Illinois, Michigan, New York, and Ohio–plaintiffs must allege privity between

the purchaser and manufacturer for implied warranty claims based on economic damages.”

Def.’s Br. at 21. Defendant adds that “[u]nder these states’ laws, purchasing a vehicle from an


                                                13
authorized dealer, as Plaintiffs did here, does not satisfy the privity requirement.” Id.

               In response, plaintiffs contend that “Rochford, Mirenda, Kalkstein and the Glazers

all fall within exceptions to the privity requirements in their respective states, such as the third-

party beneficiary exception for authorized dealers.” Pls.’ Resp. Br. at 13. As to plaintiff Czajka,

plaintiffs argue that “vertical privity no longer is required in Michigan to pursue a breach of

implied warranty claim.” Id.

               Based on the facts alleged in the complaint and the arguments raised in the

parties’ briefs, the Court concludes that plaintiffs’ implied warranty claims survive this

challenge as well. “Under Michigan law, plaintiffs are not required to allege privity to

successfully state a claim for breach of the implied warranty of merchantability.” Francis v.

Gen. Motors, LLC, No. 19-CV-11044, 2020 WL 7042935, at *9 (E.D. Mich. Nov. 30, 2020)

(internal quotation marks omitted). As to the privity requirements in Illinois, New York, and

Ohio,

               fact questions, which cannot be resolved at the pleading stage,
               preclude early disposition of the privity defense. Under Illinois
               law, fact questions arise where a manufacturer has issued an
               express limited warranty extending to all buyers or owners which
               preclude adjudication of a privity defense at the pleading stage. In
               Ohio, privity may be established similarly upon proof of the
               issuance of an express limited warranty. . . .

               New York recognizes a third-party beneficiary exception to the
               privity requirement, which is particularly apposite in the context
               of cases involving a manufacturer with an extensive established
               network of authorized dealers that sell its cars. Resolving the
               applicability of that exception also is a fact-intensive exercise not
               amenable to resolution at the pleading stage.

Id. (collecting cases, internal citations omitted).

               Finally, “[u]nder Florida law, while privity is generally necessary for breach of

                                                 14
express warranty claims, courts have relaxed this requirement where the express warranty was

clearly intended to cover subsequent purchasers.” Schechner v. Whirlpool Corp., 237 F. Supp.

3d 601, 611 (E.D. Mich. 2017) (internal quotation marks omitted). Plaintiffs contend that

“pursuant to the specific language in the express warranties issued by GM, both [express and

implied warranties] are intended to extend to all owners and subsequent owners of the Class

Vehicles.” Pls.’ Resp. Br. at 16 (emphasis in original); see also Def.’s Ex. G (2019 NVLW) at

4. Defendant does not refute this assertion. For these reasons, the implied warranty claims of

plaintiffs Rochford, Mirenda, Czajka, Kalkstein, and the Glazers survive defendant’s motion to

dismiss.

              Defendant’s third and final challenge to plaintiffs’ implied warranty claims

addresses the claims of those plaintiffs who presented their Class Vehicles for repair outside of

the express warranty period. Defendant states that “[t]he NVLW expressly provides that ‘any

implied warranty . . . applicable to this vehicle is limited in duration to the duration of this

written warranty.’” Def.’s Br. at 22 (emphasis omitted) (quoting Def.’s Ex. G (2019 NVLW)

at 13). Defendant contends that the implied warranty claims of plaintiffs Mirenda, Turner,

Barker, Holguin, and Kalkstein should all be dismissed because they do not allege that they

sought repairs within the NVLW’s coverage period. See id.

              As with the express warranty claims of these five plaintiffs, the Court concludes

that their implied warranty claims survive defendant’s motion to dismiss. Although questions

of fact remain as to vehicle milage or the nature of the repairs requested, plaintiffs Mirenda,

Barker, Holguin, and Kalkstein all sufficiently allege that they sought repairs at a GM dealer

within the NVLW coverage period. As to plaintiff Turner, because the wheel defect was latent


                                               15
and questions of fact remain regarding defendant’s pre-sale knowledge of the defect, the Court

concludes that it would be premature to dismiss Turner’s implied warranty claim at this stage

in the litigation. For these reasons, the Court concludes that plaintiffs’ implied warranty claims

may proceed.

       III. Unjust Enrichment (Count III)

               Defendant next contends that the Court should dismiss plaintiffs’ unjust

enrichment claims for two reasons. “First, . . . unjust enrichment is not available where there

is an adequate remedy at law.” Def.’s Br. at 23. “Second, Plaintiffs Czajka, Kalkstein,

Chookazian, Bossart, Roth, the Glazers, and Barker did not confer a benefit on GM. Under the

laws of their respective states–Michigan, Ohio, Pennsylvania, New Jersey, and Texas–unjust

enrichment requires the plaintiff to allege facts showing that the plaintiff conferred a direct

benefit on the defendant.” Id. at 24 (emphasis in original).

               This Court has previously stated that “[a]s an equitable remedy, unjust enrichment

is not available where there is an adequate remedy at law.” In re Ford Motor Co. Speed Control

Deactivation Switch Prods. Liability Litig., 664 F. Supp. 2d 752, 763 (E.D. Mich. 2009).

“Courts have regularly dismissed unjust enrichment claims filed against automobile

manufacturers where a valid, enforceable express warranty covers the same subject matter as

plaintiffs’ unjust enrichment claims.” In re Gen. Motors Air Conditioning Mktg. & Sales

Practices Litig., 406 F. Supp. 3d 618, 634-35 (E.D. Mich. 2019) (collecting cases). Because

GM’s NVLW covers the express warranty claims raised in the complaint, plaintiffs’ unjust

enrichment claim must be dismissed.




                                               16
       IV. Magnuson-Moss Warranty Act Claims (Counts I, II)

               Defendant next contends that plaintiffs’ MMWA claims should be dismissed for

two reasons. First, defendant argues that because the complaint fails to name 100 plaintiffs, this

Court lacks jurisdiction over these claims. See Def.’s Br. at 22. Second, defendant asserts that

“[b]ecause Plaintiffs’ warranty claims fail under state law, their MMWA claims necessarily fail

too.” Id. at 23.

               The MMWA states that “a consumer who is damaged by the failure of a supplier,

warrantor, or service contractor to comply with any obligation under this chapter, or under a

written warranty, implied warranty, or service contract, may bring suit for damages and other

legal and equitable relief.” 15 U.S.C. § 2310(d)(1). A complaint asserting a claim under this

statute must name at least 100 plaintiffs. See § 2310(d)(3)(c).

               Given the Court’s decision not to dismiss plaintiffs’ express and implied warranty

claims, the Court concludes that plaintiffs’ claims under the MMWA survive defendant’s motion

to dismiss as well. While the instant complaint lists only eighteen named plaintiffs, the Court

believes it would be premature to dismiss plaintiffs’ MMWA claims at this early stage in

litigation, as the Court has yet to address class certification.

     V. Consumer Protection Claims (Counts IV, V, VIII, XI, XIV, XVII, XX, XXIII,
XXVI, XXVII, XXIX, XXXII, XXXV, XXXVIII)

               Defendant next argues that all of plaintiffs’ consumer protection claims should

be dismissed because plaintiffs have failed to sufficiently allege GM’s knowledge of the defect

prior to sale (“pre-sale” or “pre-purchase” knowledge).3 See Def.’s Br. at 27. Defendant further

       3
         Neither defendant nor plaintiffs dispute the fact that in order to violate each of the
fourteen state consumer protection statutes raised in the complaint, the seller must have


                                                 17
argues that each claim should be dismissed for reasons specific to each state statute. In addition

to pre-sale knowledge, defendant argues that plaintiffs fail to adequately allege reliance (under

the California and Pennsylvania statutes), see id. at 32-34, 45; or deceptive, misleading, or

unfair acts or omissions, as well as causation (under the Florida, Illinois, Massachusetts,

Michigan, New Jersey, and New York statutes). See id. at 34-37, 38-44 46-47, 49. Defendant

also challenges the ability of certain plaintiffs to raise claims under the laws of the state in which

they live, see id. at 37-38, 40-41, or the state in which they purchased their Class Vehicle. See

id. at 40. These plaintiffs do not live in the state of purchase, and defendant contends that the

laws at issue either apply only to the location of purchase or only to state citizens. Finally,

defendant contends that certain plaintiffs are barred from raising their claims by statutes of

limitations (under the CLRA and Ohio statute), see id. at 34, 45-46, prohibitions against class

claims (under the South Carolina statute), see id. at 46-47, or notice requirements (under the

Texas statute). See id. at 48.

               In response, plaintiffs contend that “Rule 9 allows knowledge to be alleged

generally where specific details are in the possession of the defendant. Moreover, Plaintiffs

plausibly allege that GM’s awareness of the Defect came from several discrete sources, which,

taken together, support an inference of knowledge.” Pls.’ Resp. Br. at 23 (citation omitted).


possessed actual and/or inferred pre-sale knowledge of the defect. See Def.’s Br. at 27, Pls.’
Resp. Br. at 23-26. See also California Consumer Legal Remedies Act § 1770(23)(B);
California Business and Professions Code § 17500; Florida Deceptive and Unfair Trade
Practices Act §§ 501,204(1), 501.207(c), 501.2075; Illinois Consumer Fraud and Deceptive
Business Practices Act § 505/2; Massachusetts Consumer Protection Act § 2(b); Michigan
Consumer Protection Act § 443.903(e), (s); New Hampshire Consumer Protection Act § 358-
A:2(VII); New Jersey Consumer Fraud Act § 56:8-2; New York Gen. Bus. Law §§ 349-50;
Pennsylvania Unfair Trade Practices Act and Consumer Protection Law § 201-2(4)(vii); Ohio
Consumer Sales Practices Act § 1345.02(B)(2); South Carolina Unfair Trade Practices Act §
39-5-20; Texas Deceptive Trade Practices-Consumer Protection Act § 17.45(9).

                                                 18
Plaintiffs argue that a reasonable inference may be drawn that GM possessed pre-sale knowledge

of the defect in light of its internal testing along with the many consumer complaints and

warranty repair requests. See id. at 23-24. Plaintiffs also refute each of defendant’s statute-

specific arguments, asserting that plaintiffs’ allegations create a plausible inference that they

relied on defendant’s representations, see id. at 27-28, 44; that defendant committed deceptive,

misleading, or unfair acts or omissions that caused plaintiffs’ injuries, see id. at 30, 32-33, 36,

39-42, 47; and/or that plaintiffs’ claims fall within the statute of limitations. See id. at 29, 45.

As to the plaintiffs who do not reside in the state of purchase, plaintiffs contend that the facts

alleged allow these plaintiffs to raise claims under their respective statutes (i.e., their claims

bear sufficient ties to the states at issue). See id. at 33-34, 36-39. Finally, plaintiffs argue that

“Rule 23 supplants . . . procedural rules” under the South Carolina statute that pretend to

disallow class actions, see id. at 46, and that the plaintiff raising a consumer protection claim

under the Texas statute provided more than the requisite notice. See id. at 48.

               Plaintiffs catalogue forty-four consumer complaints that were submitted to

prominent third party forums, including www.CorvetteForum.com and the NHTSA website, as

well as a review in Car & Driver magazine that includes “wheel woes” as a subheader. See Am.

Compl. ¶¶ 7, 172-74, 178; see also Am. Compl. Ex. 1. The consumer complaints include the

following, among many others:

               Date of Incident: July 20, 2017
               Date Complaint Filed: September 21, 2017
               NHTSA/ODI ID: 11024830
               Summary: The . . . dealership inspected my Corvette and
               informed me that all four wheels are bent and cannot balance them
               properly. . . . I attest that I have never driven my Corvette on
               rough, gravel or dirt roads. I do believe this is a very serious
               problem that Chevrolet and GM should address before someone


                                                 19
               has a terrible accident because of these wheels!

               Date of Incident: August 19, 2017
               Date Complaint Filed: September 20, 2017
               NHTSA/ODI ID: 11024700
               Summary: Both left wheels on my 2017 Grand Sport bend in
               normal driving over normal roads. In researching the issue, this
               seems to be a recurring problem with the stock wheels on 2017-
               2018 Corvette Grand Sports and 201-[20]18 Corvette Z06s. . . .
               GM is now claiming they won’t fix/replace the rear wheel. Car
               vibrates because of the bent wheel.

               Date of Incident: June 11, 2018
               Date Complaint Filed: July 5, 2018
               NHTSA/ODI ID: 11109750
               Summary: Both rear wheels developed cracks approximately two
               inches long from the inside edge toward the middle of the wheel.
               The cracks in both wheels were similar in size and location.
               Mileage when noticed was 24,000. Numerous reports of the same
               issue are being reported on Corvette related web sites.

Id. ¶ 178(a), (b), (g). Plaintiffs further allege that

               [a]s an experienced manufacturer, GM conducts tests, including
               pre-sale durability testing, on incoming components, including the
               wheels, to verify the parts are free from defect and align with
               GM’s specifications. Thus, GM knew or should have known that
               the subject wheels were defective and prone to put drivers in a
               dangerous position due to the inherent risk of the defect.

               Additionally, GM should have learned of this widespread defect
               from the sheer number of reports received from dealerships and
               from customer complaints directly to GM. GM’s customer
               relations department collects and analyzes field data including, but
               not limited to, repair requests made at dealerships, technical
               reports prepared by engineers who have reviewed vehicles for
               which warranty coverage is being requested, parts sales reports,
               and warranty claims data.

               Defendant’s warranty department similarly analyzes and collects
               data submitted by its dealerships in order to identify trends in its
               vehicles. It is Defendant’s policy that when a repair is made under
               warranty the dealership must provide GM with detailed
               documentation of the problem and the fix employed to correct it.

                                                 20
Id. ¶¶ 182-84.

                 Under Fed. R. Civ. P. 9(b), “[i]n alleging fraud or mistake, a party must state with

particularity the circumstances constituting fraud or mistake.” The Sixth Circuit has interpreted

“Rule 9(b) as requiring plaintiffs to allege the time, place, and content of the alleged

misrepresentation on which he or she relied; the fraudulent scheme; the fraudulent intent of the

defendant[]; and the injury resulting from the fraud.” Bennett v. MIS Corp., 607 F.3d 1076, 1100

(6th Cir. 2020). However,

                 a court must also consider the policy favoring simplicity in
                 pleading, codified in the “short and plain statement of the claim”
                 requirement of [Rule] 8. . . . Rule 9(b)’s particularity requirement
                 does not mute the general principles set out in Rule 8; rather, the
                 two rules must be read in harmony. On the other hand, a district
                 court need not accept claims that consist of no more than mere
                 assertions and unsupported or unsupportable conclusions.

Sanderson v. HCA-The Healthcare Co., 447 F.3d 873, 876 (6th Cir. 2006).

                 Given the number and nature of the consumer complaints catalogued by plaintiffs,

combined with the general allegations regarding GM’s testing and data gathering processes, the

Court concludes that plaintiffs have sufficiently met their burden under Rule 9. Although the

Court recognizes that some of the consumer complaints were submitted after certain named

plaintiffs purchased their Class Vehicles, plaintiffs have included enough information in the

complaint to survive defendant’s motion to dismiss. Likewise, plaintiffs have alleged sufficient

facts to overcome defendant’s statute-specific challenges. Plaintiffs include short and plain

statements as to their reliance on defendant’s misrepresentations or omissions, the causal

relationship between this reliance and their injury, and the propriety of the claims raised. The

facts pled “allow[] the court to draw the reasonable inference that the defendant is liable for the



                                                 21
misconduct alleged.” Ashcroft, 556 U.S. at 678. Further, issues such as reliance, causation, and

compliance with limitations periods are inherently fact-specific and do not lend themselves to

resolution on a motion to dismiss.

       VI. Request for Injunctive Relief

                Finally, defendant contends that plaintiffs’ request for injunctive relief should be

dismissed. In the complaint, plaintiffs seek an order

                enjoining Defendant from further deceptive distribution, sales, and
                lease practices with respect to Class Vehicles; compelling
                Defendant to issue a voluntary recall for the Class Vehicles . . . ;
                compelling Defendant to remove, repair, and/or replace the Class
                Vehicles’ defective wheels with suitable alternative product(s) that
                do not contain the defects alleged herein; enjoining Defendant
                from selling the Class Vehicles with the misleading information;
                and/or compelling Defendant to reform its warranty, in a manner
                deemed to be appropriate by the Court, to cover the injury alleged
                and to notify all Class Members that such warranty has been
                reformed[.]

Id. ¶ 176(c).

                Defendant argues that this claim for relief should be dismissed for two reasons.

“First, Plaintiffs have an adequate remedy at law because their claimed injuries are redressable

by a damages award. Second, Plaintiffs lack standing to seek prospective injunctive relief

because they have not alleged that they are likely to be harmed by GM’s alleged conduct in the

future.” Def.’s Br. at 50 (citation omitted). In response, plaintiffs argue that they seek injunctive

relief under the California, Michigan, and Ohio consumer protection statutes “as explicitly

permitted by those statutes,” and that they meet the threshold for Article III standing as to the

requested relief because there is “a sufficient likelihood” that they “will again be wronged in a

similar way.” Pls.’ Resp. Br. at 49 (emphasis omitted).



                                                 22
               At this early stage in the litigation, the Court concludes that defendant’s instant

challenge regarding remedies is premature. Defendant is free to raise the issue of injunctive

relief if plaintiffs prevail on the merits.

       VII. Conclusion

               For the reasons stated above,



               IT IS ORDERED that defendant’s motion to dismiss is granted in part and denied

in part as follows: Defendant’s motion is granted as to plaintiffs’ unjust enrichment claim.

Defendant’s motion is denied as to (1) plaintiffs’ MMWA claims; (2) plaintiffs’ express warranty

claims; (3) plaintiffs’ implied warranty claims, (4) plaintiffs’ consumer protection claims, and

(5) plaintiffs’ request for injunctive relief.



                                                 s/Bernard A. Friedman
                                                 BERNARD A. FRIEDMAN
Dated: May 19, 2021                              SENIOR UNITED STATES DISTRICT JUDGE
       Detroit, Michigan




                                                   23
